Citation Nr: 1128381	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  05-40 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for impingement syndrome of the left shoulder.

2.  Entitlement to a disability rating greater than 30 percent for degenerative changes of the cervical spine.

3.  Entitlement to a disability rating greater than 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to a disability rating greater than 40 percent for status post acromioplasty, bursectomy, and spur resection of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1986 to August 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in November 2009 when it was remanded for further development.  

The issues of entitlement to a disability rating greater than 30 percent for degenerative changes of the cervical spine and entitlement to a disability rating greater than 10 percent for gastroesophageal reflux disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, at no point during the period on appeal did the Veteran's left shoulder disorder manifest a range of motion of flexion or abduction limited to 25 degrees or less from the side, intermediate between favorable or unfavorable, fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus.  

2.  Even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, at no point during the period on appeal did the Veteran's right shoulder disorder manifest unfavorable ankylosis with abduction limited to 25 degrees from the side, fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus.  


CONCLUSIONS OF LAW

1.  At no point during the period on appeal were the criteria met for an evaluation in excess of 20 percent disabling for impingement syndrome of the left shoulder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).

2.  At no point during the period on appeal were the criteria met for an evaluation in excess of 40 percent for status post acromioplasty, bursectomy, and spur resection of the right shoulder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in July 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from St. Francis Hospital, Nebraska Pain Management, Physical Therapy, and Dodge Street Radiology.  The appellant was afforded VA medical examinations in August 2005 and January 2010.  

In November 2009 the Board remanded the claim for additional VA treatment records to be obtained and associated with the claims file and for the Veteran to be afforded a VA medical examination.  Pursuant to the Board's remand, additional VA treatment records were obtained and associated with the claims file and the Veteran was afforded a VA medical examination in January 2010.  As such, the Board is satisfied that there has been substantial compliance with the November 2009 remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed claims of entitlement to an evaluation in excess of 20 percent disabling for impingement syndrome of the left shoulder and in excess of 40 percent disabling for status post acromioplasty, bursectomy, and spur resection of the right shoulder, in July 2005.  The Veteran's shoulder disorders are currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5201, for limitation of arm motion, a 40 percent rating is assigned for the major joint and a 30 percent rating is assigned for the minor joint when there is limitation of motion of the arm to 25 degrees or less from the side; 30 percent rating is assigned for the major joint and a 20 percent rating is assigned for the minor joint when limitation of motion is midway between side and shoulder level; and 20 percent rating is assigned for both the major and the minor joint with motion at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of shoulder motion is forward extension (flexion) from zero to 180 degrees; shoulder abduction is from zero to 180 degrees; internal rotation is from zero to 90 degrees; and external rotation from zero to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2010).

In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  Forward flexion is the range of motion from the side of the body out in front) and abduction is the range of motion from the side of the body out to the side.  Id.

Other potentially applicable code provisions include Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation (where the scapula and humerus move as one piece).  Under Diagnostic Code 5200, unfavorable ankylosis with abduction limited to 25 degrees from the side warrants a 50 percent evaluation for the major joint and a 40 percent evaluation for the minor joint; intermediate between favorable and unfavorable warrants a 40 percent evaluation for the major joint and a 30 percent evaluation for the minor joint; and favorable ankylosis with abduction to 60 degrees, can reach mouth and head, warrants a 30 percent evaluation for the major joint and a 20 percent evaluation for the minor joint.

Under Diagnostic Code 5202 impairment of the humerus manifested by loss of head (flail shoulder) warrants an 80 percent evaluation for the major joint and a 70 percent evaluation for the minor joint; nonunion (false flail joint) warrants a 60 percent evaluation for the major joint and a 50 percent evaluation for the minor joint; fibrous union warrants a 50 percent evaluation for the major joint and a 40 percent evaluation for the minor joint; recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all movements warrants a 30 percent evaluation for the major joint and a 20 percent evaluation for the minor joint; recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level warrants a 20 percent evaluation for both the major and minor joint; malunion of the humerus with marked deformity warrants a 30 percent evaluation for the major joint and a 20 percent evaluation for the minor joint; and malunion of the humerus with moderate deformity warrants a 20 percent evaluation for both the major and minor joint.

An evaluation in excess of 20 percent disabling is not available under Diagnostic Code 5203 for impairment of the clavicle or scapula for either the major or minor joint.

As indicated above, ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  The Veteran's service treatment records reveal that the Veteran is right-handed.  Thus, the rating for the right shoulder is to be made on the basis of the right upper extremity being the major extremity and rating for the left shoulder is to be made on the basis of the left upper extremity being the minor extremity.

In August 2005 the Veteran was afforded a VA Compensation and Pension (C&P) joints examination.  The Veteran reported that his shoulder conditions had become more severe.  He indicated that he took naproxen for the pain but did not use any assistive devices.

In regard to his right shoulder, he stated that he had a constant throbbing pain of 7 out of 10 in severity that flared up to 9 out of 10 with aggravating factors of lifting.  He reported that flare-ups occur several times a week and last for hours and that his right shoulder pain prevented him from working.  Upon examination, the right shoulder had a pain free range of motion of flexion of 0 to 70 degrees, abduction of 0 to 60 degrees, adduction of 0 to 20 degrees, internal rotation of 0 to 60 degrees, external rotation of 0 to 60 degrees, and extension of 0 to 20 degrees.

In regard to the left shoulder, the Veteran indicated that he had stabbing pain that is constant at 7 out of 10 in severity and flared up to 10 out of 10 with lifting and changes in weather.  Upon examination, the left shoulder had a pain free range of motion of flexion of 0 to 70 degrees, abduction of 0 to 60 degrees, adduction of 0 to 20 degrees, internal rotation of 0 to 60 degrees, external rotation of 0 to 60 degrees, and extension of 0 to 20 degrees.  

X-ray examination revealed post-operative changes of the right shoulder but otherwise normal and a normal left shoulder.  The Veteran was diagnosed with right acromioplasty, bursectomy, and spur resection, and left impingement syndrome.  The range of motion of the shoulder was additionally limited following repetitive use due to pain resulting in a 10 degree further reduction in adduction for the right shoulder.

In November 2006 the Veteran was noted to have tenderness to the trapezius muscles bilaterally with right muscle being more tender than the left.

The Veteran underwent physical therapy beginning in May 2008.  At the initial visit, the Veteran reported that he had pain of 8 to 9 out of 10 when it is at its worst.  The Veteran had limited range of motion in both shoulders.  The right shoulder showed 70 degrees of flexion and 35 degrees of abduction.  The Veteran reported that his shoulder went numb for a little while.  The left shoulder showed 110 degrees of flexion and 100 degrees of abduction.  Subsequent physical therapy treatments revealed improvement of the Veteran's subjective report of symptoms.

In January 2010 the Veteran underwent X-ray examination of the shoulders.  The X-ray revealed moderate to severe degenerative joint disease of the right acromioclavicular joint with likely old traumatic change.  The bones of the left shoulder were normal in articulation and alignment without fracture or dislocation.

The Veteran was afforded a VA C&P joints examination in January 2010.  The range of motion of the left shoulder was 123 degrees of forward elevation and 81 degrees of abduction, with pain at the end of the range of motion.  The range of motion of the right shoulder was 71 degrees of forward elevation and 57 degrees of abduction.  The Veteran had 4/5 strength with supraspinatus tendon testing and 5/5 strength with subscapular and infrascapular testing.  There was no evidence of any malunion of either humerus.  There was no evidence of any recurrent dislocation of the humerus at the scapulohumeral joint.  There was no evidence of any fibrous, nonunion, or loss of the head of bilateral humerus.  There was no evidence of a dislocation of the clavicle, scapula, nor is it loose with movement.  The Veteran's arms were best characterized as limited to shoulder level on the left and three quarters of the way between the shoulder and side on the right and the scapular humeral articulation.  The examiner reported that there was favorable ankylosis with abduction possible at 60 degrees on both sides and he was able to reach his mouth and head.  During examination there was pain on motion, some weakness, and excessive fatigability as a result of his shoulder disabilities.  The pain with motion was observed at the endpoints of the range of motion.  The examiner noted that the Veteran would likely experience increased functional losses due to pain and decreased range of motion during flare-ups or repeated use.  The examiner was unable to determine the exact degrees of this reduction of range of motion.  The examiner diagnosed the Veteran with bilateral shoulder adhesive capsulitis.  X-rays revealed postsurgical acromioplasty changes of the right shoulder and no other appreciable degenerative arthritis, dislocation, or dissociation in any of the joints.

The Board finds that entitlement to an evaluation in excess of 20 percent disabling for impingement syndrome of the left shoulder is not warranted at any point during the period on appeal.  At no point during the period on appeal did the Veteran's left shoulder disorder manifest a range of motion, flexion and/or abduction, limited to 25 degrees or less from the side as indicated by the range of motion studies indicating range of motion greater than 25 degrees in both flexion and abduction throughout the period on appeal.  At no point during the period on appeal did the Veteran's left shoulder disorder manifest ankylosis intermediate between favorable or unfavorable as indicated by the range of motion studies throughout the period on appeal including the indication by the examiner in January 2010 that his left shoulder had favorable ankylosis with abduction possible at 60 degrees and that he was able to reach his mouth and head.  At no point during the period on appeal did the Veteran's left shoulder disorder manifest fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus as indicated by the lack of any finding of these conditions upon examination.  As such, an evaluation in excess of 20 percent disabling for impingement syndrome of the left shoulder is denied.

The Board finds in excess of 40 percent disabling for status post acromioplasty, bursectomy, and spur resection of the right shoulder is not warranted at any point during the period on appeal.  At no point during the period on appeal did the Veteran's right shoulder disorder manifest unfavorable ankylosis with abduction limited to 25 degrees from the side, fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus as indicated by the range of motion studies throughout the period on appeal and the reports of the examiners indicating a lack of these condition with respect to the right shoulder.  As such, entitlement to an evaluation in excess of 40 percent disabling for status post acromioplasty, bursectomy, and spur resection of the right shoulder is denied.

III.  Extraschedular Consideration

The Board has also considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  Here, based on the above, the Board finds that the schedular criteria reasonably describe the Veteran's left and right shoulder disabilities.  Such disabilities are primarily productive of pain and functional impairment, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  Id.


ORDER

Entitlement to a disability rating greater than 20 percent for impingement syndrome of the left shoulder is denied.

Entitlement to a disability rating greater than 40 percent for status post acromioplasty, bursectomy, and spur resection of the right shoulder is denied.


REMAND

The Veteran seeks entitlement to a disability rating greater than 30 percent for degenerative changes of the cervical spine and entitlement to a disability rating greater than 10 percent for GERD. 

The claims file reveals that the Veteran receives continuous treatment from VA.  The most recent VA treatment records associated with the claims file are dated in March 2011.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Thus, attempts must be make to obtain VA clinical records pertaining to his dated since March 2011.

The most recent VA examinations evaluating the Veteran's GERD and cervical spine disorder were performed in January 2010.  Since that time, in a VA treatment note, dated in November 2010, the Veteran complained of worsening heartburn and his prescription for omeprazole was increased.  In VA treatment notes dated in October 2010 the Veteran complained of cervical spine pain and a referral to the pain clinic was considered for the Veteran's cervical spine trigger points.  A treatment note from the pain clinic, dated in February 2011, indicated that the Veteran received narcotic pain medication due in part to his neck pain.  As these records reveal that the Veteran's GERD and cervical spine disorder may have worsened in severity since the January 2010 VA examinations, the Board has no discretion and must remand these matters to afford the Veteran an opportunity to undergo contemporaneous VA examinations to assess the current nature, extent and severity of his GERD and cervical spine disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated after March 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file

2.  Thereafter schedule the Veteran for appropriate VA examination to identify the current level of functional impairment arising from his cervical spine disability.  The claims file must be made available to and reviewed by the examiner.  All tests should be conducted in conjunction with the examinations.  The examiner is asked to address the following:

(a) Provide the range of motion findings of the cervical spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected cervical spine disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(c) Identify any associated neurological deformities associated with the service-connected cervical spine disorder.  The severity of each neurological sign and symptom should be reported, to include whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the respective nerves.  Moreover, state whether any additional nerve is affected and if so state the severity of the impairment of the nerve affected.

(d) State whether the Veteran has intervertebral disc syndrome.  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months should be reported.  The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  Thereafter schedule the Veteran for an appropriate VA examination to determine the nature and severity of his GERD.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be performed. 

The examiner is asked to address whether the Veteran's GERD results in epigastric distress, specifically, dysphagia, pyrosis, or regurgitation; if so, whether such symptoms are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health; whether any such symptoms are persistently recurrent.

Additionally, the examiner should also indicate whether the Veteran's GERD results in pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


